Title: Thomas Jefferson’s Account with George Cabell, [ca. 21 March 1816]
From: Cabell, George
To: Jefferson, Thomas


          
            ca. 21 Mar. 1816
          
          
            
              Thos Jefferson Esqr
              
            
            
              1816
              To Geo Cabell
              Dr 
            
            
              March 4.
              To Cash ⅌ J Hallcombe
              
            
            
              
              for 60 lbs Bacon @ 20 Cts
              $12
              
            
            
              
              2 Bushels Corn
              2.
              50
            
            
              
              To Carriage 7 Hhds Tobo 9763 @ 3/–
              48.
              81
            
            
              21.
              To Carriage of 3 Hhds 4119. @ 2/–
              13.
              973
            
            
              
              26 lbs Bacon
              5.
              20
            
            
              
              1. Bushel Corn
              1.
              25
            
            
              
              
              83.
              49
            
          
         